Citation Nr: 1742978	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 09-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for tinea pedis, status post immersion foot.

2. Entitlement to an initial disability rating in excess of 50 percent prior to February 18, 2016, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969 in the United States Army, to include service in Vietnam. He earned several decorations, to include: National Defense Service Medal, Combat Infantryman Badge, Vietnam Service Medal with two Bronze Stars, and Vietnam Campaign Medal with Device. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO denied a compensable rating for the Veteran's service-connected tinea pedis, status post immersion foot; and, granted service connection for PTSD with an initial rating of 30 percent. (Jurisdiction over the claims file subsequently was transferred to the RO in St. Petersburg, Florida.) 

While it is clear from the record that the Veteran is appealing both the initial rating for his PTSD and the noncompensable rating for his tinea pedis status post immersion foot, the Veteran subsequently clarified what he meant with regard to the latter appeal. In his April 2008 Notice of Disagreement, the Veteran stated that although his foot claim was addressed as "tinea pedis, status post immersion foot," he believes his tinea pedis to be a residual, along with pain and other symptoms, of "immersion foot syndrome, also known as non-freezing cold injury." Likewise, in his May 2009 appeal, the Veteran stated that he "never asked for an increase" in the rating for his tinea pedis. Rather, he said, he requested "service connection for immersion foot ... This is a totally different disability." This issue is addressed in the history that follows.

In a January 2009 rating decision, the RO increased the initial rating for the Veteran's PTSD to 50 percent effective August 25, 2006, without addressing the Veteran's bilateral foot claim.

The Veteran testified at a hearing before a Veterans Law Judge twice in this matter, in March 2011 and February 2013. A transcript of each hearing has been associated with the Veteran's claim file. However, neither of the Veterans Law Judges who conducted the March 2011 and February 2013 hearings is available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claim. However, he responded that he did not wish to testify at an additional hearing.

In July 2013, the Board remanded the issues for further development, to include affording the Veteran additional VA examinations. In a February 2016 rating decision, the RO granted service connection for "residuals of immersion foot syndrome with polyneuropathy right lower extremity" and "residuals of immersion foot syndrome with polyneuropathy left lower extremity," and assigned a 20 percent disability rating for each foot. In a March 2016 rating decision and supplemental statement of the case, the RO increased the initial rating for PTSD to 70 percent effective February 18, 2016, and granted the Veteran a total disability rating based on unemployability due to service-connected disability (TDIU) from August 25, 2006. Thus, the development directed in the July 2013 remand has been completed and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1. In July 2017 and September 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran of his desire to withdraw the appeal pertaining to his claims remaining on appeal.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal as to the denial of a compensable rating for tinea pedis, status post immersion foot, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (2016); 38 C.F.R. §§ 20.202, 20.204 (2016).

 2. The criteria for withdrawal of the Veteran's substantive appeal as to an increased initial rating for PTSD have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (2016); 38 C.F.R. §§ 20.202 , 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

By way of the July 2017 and September 2017 written statements, the Veteran expressly withdrew his appeal as to the denial of his claims of entitlement to a compensable rating for tinea pedis, and an initial disability rating in excess of 50 percent for PTSD prior to February 18, 2016; and in excess of 70 percent thereafter. Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.


ORDER

The claim of entitlement to a compensable rating for tinea pedis, status post immersion foot, has been properly withdrawn from this appeal by the Veteran, and this issue is dismissed.

The claim of entitlement to an initial rating in excess of 50 percent for PTSD prior to February 18, 2016, and in excess of 70 percent thereafter, has been properly withdrawn from this appeal by the Veteran, and this issue is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


